Citation Nr: 1747860	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  09-50 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for right knee patellofemoral syndrome.  

2.  Entitlement to a rating in excess of 30 percent for left knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to July 1999. 

This appeal is before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file. 

In March 2015, the Board remanded the matters of ratings in excess of 10 percent for right and left knee patellofemoral syndrome.  In a March 2016 rating decision, the agency of original jurisdiction (AOJ) increased the Veteran's rating for each knee disability from 10 to 20 percent, effective from the November 2005 date of his claims for increase.  

In a February 2017 decision, the Board granted increased ratings of 30 percent each for the Veteran's knee disabilities.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2017, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand (Joint Motion).  In a September 2017 Order, the Court granted the motion and remanded the case to the Board.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.





REMAND

Subsequent to the February 2017 Board decision, additional VA treatment records were associated with the record, including records pertaining to the current condition of the Veteran's knees, some of which were dated after that Board decision.  In an October 2017 response form, the Veteran requested that the Board remand his case to the AOJ for review of additional evidence received directly by the Board.  Thus, the Board will defer addressing the concerns raised in the Joint Motion, and remand the matters on appeal for the AOJ to address the evidence recently added to the record in accordance with the Veteran's request.  See 38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

After completing any necessary development, to include obtaining all outstanding pertinent VA medical records dated from February 2017 to the present, readjudicate the appeal.  Such adjudication should specifically include consideration of all records associated with the file since the AOJ's most recent adjudication of the Veteran's claims in March 2016.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






